Mikoll, J.,
dissents and votes to reverse in the following memorandum. Mikoll, J. (dissenting). I respectfully dissent. In *791my view the trial court’s decision to refuse to admit into evidence certain rebuttal proof offered by plaintiff was based on that court’s erroneous earlier rulings concerning plaintiff’s burden of proof and whether arson and murder were affirmative defenses. These erroneous rulings impaired the court’s exercise of discretion and, thus, reversal and a new trial should be ordered (see People v Kennedy, 47 NY2d 196, 205-206; People v Davis, 44 NY2d 269, 275-276). Had the trial court properly treated arson and murder as affirmative defenses, its discretion may well have been exercised in favor of plaintiff’s application. On January 2, 1982, the trial court, in deciding a motion by defendant General Motors Corporation (hereafter defendant) for a protective order to vacate plaintiff’s notice to admit certain facts and for discovery, ruled that plaintiff had the burden at trial of proving the identity and cause of death of the deceased. The record also reveals that the trial court determined that since plaintiff was relying on circumstantial evidence to prove these elements, plaintiff had the burden of proving that other causes were not the cause of death. However, a plaintiff in a negligence action need not exclude every other possible cause of the accident to establish a prima facie case of negligence (Rosenberg v Schwartz, 260 NY 162, 166).
An affirmative defense is one which, if not pleaded, would be likely to take an adversary by surprise or “raises fact issues not appearing on the face of a prior pleading” (Siegel, Practice Commentaries, McKinney’s Cons Laws of NY, Book 7B, CPLR 3018:13, p 148). If the complaint contains nothing that “touches on the matter the defendant wants to raise against the complaint, the matter must be treated as an affirmative defense” (p 149). Arson is recognized to be an affirmative defense in an action by an insured to recover on a fire insurance policy and for breach of contract where insurers have refused to pay on the policy (Weed v American Home Assur. Co., 91 AD2d 750; Shawanga Holding Corp. v New York Prop. Ins. Underwriters Assn., 57 AD2d 677, mot for lv to app den 43 NY2d 643).
In the case at bar, nothing in plaintiff’s complaint raises the issue of other possible causes of the fire. Defendant, in presenting evidence of arson and murder, raised issues not apparent on the face of the complaint and waived them by failing to plead these affirmative defenses (CPLR 3018, subd [b]; Siegel, Practice Commentaries, McKinney’s Cons Laws of NY, Book 7B, CPLR 3018:13, p 149). Accordingly, defendant’s proof of arson and murder should not have been received at trial (see Austin v Austin, 25 AD2d 710, 711; Ensign v Klekosky, 25 Misc 2d 536, 537, affd 12 AD2d 680).
*792Plaintiff’s claim of “formal surprise” should not be discounted because defendant alluded at a conference some 18 months before trial that it had information of arson or foul play. The pleadings were the framework of the case and not the conference. If the affirmative defenses were not pleaded, plaintiff might reasonably believe the claim of foul play lacked substance. Certainly, issues should be framed by the formal pleadings and not by claims voiced at pretrial conferences.
The majority points out that plaintiff failed to object to defendant’s proof on arson and murder. That failure is of little significance since the prior rulings and comments of the trial court indicated that it would not consider arson and murder evidence as outside the framework of the case. As noted above, the record indicates that the trial court assumed from the outset that plaintiff had the burden of disproving arson and murder as causes of decedent’s demise. Further, the anticipatory comments made during the opening statement of plaintiff’s counsel concerning possible defenses were not evidence, did not change the issues framed by the pleadings and should not be construed as a waiver of plaintiff’s right to rely on the pleadings to frame the issues to be tried. Accordingly, in my view the judgment should be reversed and the matter remitted for a new trial.